--------------------------------------------------------------------------------

Exhibit 10.17
 
In re
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
 
Debtor
 
Reporting Period:
 
July 1 through July 31



BALANCE SHEET


The Balance Sheet is to be completed on an accrual basis only.  Pre-petition
liabilities must be classified separately from post-petition obligations.


ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
     
BOOK VALUE ON PETITION DATE OR SCHEDULED
 
CURRENT ASSETS
                   
Unrestricted Cash and Equivalents
  $ 107,184     $ 119,572          
Restricted Cash and Cash Equivalents (see continuation sheet)
    -       -          
Accounts Receivable (Net)
    16,184,025       16,184,275          
Notes Receivable
    -       -          
inventories
    -       -          
Prepaid Expenses
    -       -          
Professional Retainers
    -       -          
Other Current Assets: undeposited funds
    -       -          
TOTAL CURRENT ASSETS
    16,291,209       16,303,847          
PROPERTY & EQUIPMENT
                       
Real Property and Improvements
    -       -          
Machinery and Equipment
    1,605,276       1,605,276          
Furniture, Fixtures and Office Equipment
    318,574       318,574          
Leasehold Improvements
    -       -          
Vehicles
    504,774       504,774          
Less: Accumulated Depreciation
    (1,093,639 )     (1,053,898 )        
TOTAL PROPERTY & EQUIPMENT
    1,334,985       1,374,726          
OTHER ASSETS
                       
Amounts due from Insiders*
                   
-
 
Other Assets (attach schedule)
    12,039,828       12,039,828      
-
 
TOTAL OTHER ASSETS
    12,039,828       12,039,828      
-
 
TOTAL ASSETS
    29,666,022       29,718,401      
-
 

 
LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
     
BOOK VALUE ON PETITION DATE
 
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
                    Accounts Payable      3,041       3,041          
Taxes Payable (refer to FORM MOR-4)
                       
Wages Payable
                       
Notes Payable
                       
Rent / Leases - Building/Equipment
                       
Secured Debt / Adequate Protection Payments
    327,777       354,869          
Professional Fees
                       
Amounts Due to Insiders*
                       
Other Post-petition Liabilities (attach schedule)
    -       -          
TOTAL POST-PETITION LIABILITIES
    330,818       357,910          
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
                       
Secured Debt
    -       -          
Priority Debt
    -       -          
Unsecured Debt
    25,608,561       25,608,561          
TOTAL PRE-PETITION LIABILITIES
    25,608,561       25,608,561          
TOTAL LIABILITIES
    25,939,379       25,966,471          
OWNERS’ EQUITY
                       
INVESTMENT BY PARENT
    140,727,295       140,727,295          
Additional Paid-in Capital
    55,452,296       55,452,296       -  
Partners' Capital Account
                    -  
Owner's Equity Account
                    -  
Retained Earnings - Pre-Petition
    (192,201,190 )     (192,201,190 )     -  
Retained Earnings - Post-petition
    (251,758 )     (226,471 )     .  
Adjustments to Owner Equity (attach schedule)
                    -  
Post-petition Contributions (attach schedule)
                    -  
NET OWNERS' EQUITY
    3,726,643       3,751,930       -  
TOTAL LIABILITIES AND OWNERS' EQUITY
  $ 29,666,022     $ 29,718,401     $ -  

*"Insider" is defined in 11 U.S.C. Section 101(31).
 
 
 

--------------------------------------------------------------------------------

 
 
In re
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
 
Debtor
 
Reporting Period:
 
July 1 through July 31





BALANCE SHEET - continuation section
ASSETS
   
BOOK VALUE AT END OF CURRENT REPORTING MONTH
 
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
 
Other Current Assets
                              -       -               -       -               -
      -               -       -               -       -               -       -
 

Other Assets
                 
11800 + N/R - Charys Holding
  $ 11,419,828     $ 11,419,828    
undetermined
 
11810 + N/R - Viasys
    290,000       290,000    
undetermined
 
11820 + N/R - CCI
    200,000       200,000    
undetermined
 
11830 + N/R - Ayin
    130,000       130,000    
undetermined
 

 
LIABILITIES AND OWNER EQUITY
   
BOOK VALUE AT END OF CURRENT REPORTING MONTH
         
BOOK VALUE ON PETITION DATE
 
Other Post-petition Liabilities
                                                                               
                                                              $ -        
Adjustments to Owner's Equity
                                                                               
             
Post-Petition Contributions
                                                                               
             





Restricted Cash:  Cash that is restricted for a specific use and not available
to fund operations. Typically, restricted cash is segregated into a separate
account, such as an escrow account.
 
 

--------------------------------------------------------------------------------